The defendant’s motion for an order staying enforcement of the injunction order issued below in the above-captioned case is granted, on condition that the defendant file with this Court consent to the inclusion as part of the evidentiary record in that case the following:
1. Letter from Donald Webster *626of the Agency of Development and Community Affairs to the Chester Town Clerk dated February 13, 1974.
2. Letter from Town Clerk of Chester to Donald Webster dated April 2, 1974.
3. Letter from Town Clerk of Chester to Donald Webster dated April 23, 1974.
Upon the filing of such consent the enforcement of the order of the lower court shall be stayed until the final issuance of the mandate of this Court in this case.